DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-6, 8-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasazaki (US 2014/0017429, of record) and further in view of Harada (US 2013/0319592, of record).
	Kasazaki is directed to a composition designed for tires (Paragraph 132).  More particularly, said composition includes a thermoplastic elastomer or TPE (preferred materials include a polyurethane based TPE, a polyester based TPE, and a polyimide based TPE) and an additional thermoplastic resin other than a thermoplastic elastomer (preferably polyamide resins, polyester resins, polycarbonate resin, and polyacetal resins) (Paragraphs 36-40).  Given the preferred materials for the thermoplastic resins and the thermoplastic elastomers, one of ordinary skill in the art at the time of the invention would have found it obvious to include a polyester resin and a polyester based TPE.
	Also, regarding claim 1, Kasazaki broadly teaches a composition designed for tires and demonstrating good cracking resistance and abrasion resistance (high durability after being subjected to high stresses) (Paragraph 6).  While Kasazaki fails to specifically teach a tire reinforcing layer application, compositions comprising a plurality of thermoplastic resins are 
	Lastly, as to claim 1, the claimed ratios between hard and soft segments is consistent with the general class of thermoplastic elastomers used in the tire industry, as shown for example by Harada (Paragraph 60).  In such an instance, the preferred range between 50:50 and 80:20 fully encompasses the claimed range between 60:40 and 75:25.  One of ordinary skill in the art at the time of the invention would have found it obvious to select a ratio in accordance to the claims absent a conclusive showing of unexpected results. Looking at Table 2 in Applicant’s original disclosure, for example, the lone examples that include a thermoplastic resin and a thermoplastic elastomer (as is the case in the closest prior art of record) are Comparative Example 2 and Comparative Example 11.  However, when comparing these examples to the Inventive Examples, it is evident that a plurality of parameters, such as the HS ratio and the loadings of the thermoplastic resin and the thermoplastic elastomer, are varied such that it is unclear if any realized benefits are a function of a single parameter or a plurality of parameters.  For example, Comparative Example 2 has a different HS ratio and different loadings than each of Examples 1-7 and thus there is no clear evidence that a mass ratio between 60% and 75% is responsible (solely or in combination) for any realized benefits.  The same evaluation is applicable to Comparative Example 11 and Examples 8-10.  

	With respect to claim 4, the claims define an extremely broad range of values for the domain (or island phase) that are consistent with the general order of dimensions associated with sea-island structure and Applicant has not provided a conclusive showing of unexpected results for the claimed sizes.  It is emphasized that the general disclosure of Kasazaki in view of Harada does no limit the absolute dimension of the domain size (island size), suggesting the ability to use any known size.  
As to claims 5, 6, and 12-14, the presence of a thermoplastic elastomer and a thermoplastic resin (non thermoplastic elastomer) appears to necessarily result in two or more peaks satisfying the claimed relationship (supported by Tables 1 and 2 of Applicant’s original disclosure), it being particularly noted that Kasazaki specifically suggests the preferred sue of polyester thermoplastic resin and polyester based thermoplastic elastomers (directly analogous to the combination of materials taught by Applicant).
As to claims 8 and 20, polyester based thermoplastic elastomers are recognized as including the claimed hard segments.
	Regarding claims 9 and 10, as noted above, Harada recognizes the known inclusion of compositions comprising a thermoplastic resin and a thermoplastic elastomer in cord reinforced belt layers, including those that are wound on a tire frame.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the composition of Kasazaki in a tire design as claimed given the general disclosure of Kasazaki, the desirability of .  
4.	Claims 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasazaki and Harada as applied in claim 1 above and further in view of Taguchi (US 6,858,675).
	While Harada recognizes the known use of sea island structures when forming compositions as a combination of thermoplastic materials, the claims define an extremely broad range of values for the domain (or island phase) that are consistent with the general order of dimensions associated with sea-island structure and Applicant has not provided a conclusive showing of unexpected results for the claimed sizes.  Taguchi provides one example of such dimensions (Column 3, Lines 50+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed sea island dimensions in the tire of Kasazaki in view of Harada given the disclosure detailed above.  It is emphasized that the general disclosure of Kasazaki in view of Harada does no limit the absolute dimension of the domain size (island size), suggesting the ability to use any known size. 
Response to Arguments
5.	Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that HS ratios of at least 60% by mass improve resistance against moisture and heat by increasing the barrier properties of a metal cord that is to be covered with a resin mixture.  More particularly, Applicant points to a comparison between Example 8 and Comparative Example 11.  
.             
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 25, 2021